Name: Commission Implementing Regulation (EU) NoÃ 1126/2011 of 7Ã November 2011 amending Annex III to Regulation (EC) NoÃ 1120/2009 as regards the amounts for the funding of the specific support provided for in Council Regulation (EC) NoÃ 73/2009
 Type: Implementing Regulation
 Subject Matter: Europe;  agricultural policy;  economic policy
 Date Published: nan

 8.11.2011 EN Official Journal of the European Union L 289/24 COMMISSION IMPLEMENTING REGULATION (EU) No 1126/2011 of 7 November 2011 amending Annex III to Regulation (EC) No 1120/2009 as regards the amounts for the funding of the specific support provided for in Council Regulation (EC) No 73/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular the fourth subparagraph of Article 69(7) thereof, Whereas: (1) In accordance with Article 49(2) of Commission Regulation (EC) No 1120/2009 of 29 October 2009 laying down detailed rules for the implementation of the single payment scheme provided for in Title III of Council Regulation (EC) No 73/2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers (2), Member States may request by 1 August in any given calendar year from 2010 a revision of the amounts referred to in Article 69(6)(a) of Regulation (EC) No 73/2009 where the amount resulting from application of the calculation set out in the first subparagraph of Article 69(7) of that Regulation for the financial year in question differs by more than 20 % from the amount fixed in Annex III to Regulation (EC) No 1120/2009. (2) Denmark, Finland and Slovenia have addressed to the Commission a request for a revision of the amounts referred to in Article 69(6)(a) of Regulation (EC) No 73/2009 with effect from 2012. (3) Following the requests submitted by Denmark, Finland and Slovenia, the Commission has made the necessary calculation in order to verify that the threshold of 20 % referred to in Article 49(2) of Regulation (EC) No 1120/2009 was reached in the financial year 2010. For the purpose of applying Article 69(7)(a) of Regulation (EC) No 73/2009 the Commission used the average rate of modulation estimated for Denmark, Finland and Slovenia respectively when fixing the net ceilings set out in Annex IV to Regulation (EC) No 73/2009. (4) According to this calculation, in the case of Denmark, Finland and Slovenia, the amount resulting from application of the calculation set out in the first subparagraph of Article 69(7) of Regulation (EC) No 73/2009 for the financial year 2010 differs by 47 %, 29 % and 47 % respectively from the amount fixed in Annex III to Regulation (EC) 1120/2009. (5) The amount fixed for Denmark, Finland and Slovenia in Annex III to Regulation (EC) No 1120/2009 should therefore be revised. Such revised amounts should be applicable from the calendar year 2012, in accordance with the second subparagraph of Article 49(2) of Regulation (EC) No 1120/2009. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1120/2009 is amended as follows: (a) the entry concerning Denmark is replaced by the following: Denmark 23,25 (b) the entry concerning Finland is replaced by the following: Finland 6,19 (c) the entry concerning Slovenia is replaced by the following: Slovenia 3,52 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 130, 31.1.2009, p. 16. (2) OJ L 316, 2.12.2009, p. 1.